                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                                     Case No. 07-20498-1,3
            Plaintiff,
                                                     SENIOR U.S. DISTRICT JUDGE
v.                                                   ARTHUR J. TARNOW

EARL PAYTON,
RONALD RICE,

            Defendants.
                                         /

     ORDER GRANTING DEFENDANTS’ MOTIONS FOR SENTENCE REDUCTION
              PURSUANT TO THE FIRST STEP ACT [127, 138]

      Among congressional efforts to fix prejudicial sentencing disparities for

individuals convicted of powder cocaine and crack cocaine offenses was the passage

of the Fair Sentencing Act of 2010. Dorsey v. United States, 567 U.S. 260, 273

(2012) (noting that the Fair Sentencing Act reduced the crack-to-powder disparity

from 100-to-1 to 18-to-1). Because Defendants Earl Payton and Ronald Rice were

convicted of crack cocaine offenses in 2008, they did not benefit from the Fair

Sentencing Act’s remedial effects.

      By making the Fair Sentencing Act retroactive, the First Step Act of 2018

presents the Court with the opportunity to impose reduced and, more importantly,

fair sentences for Payton and Rice.


                                      Page 1 of 13
      “An extra year, day, or moment of freedom from prison, when warranted, is

worth pursuing by a prisoner, and, if justified by the law, should be granted by the

court.” United States v. Simons, 375 F. Supp. 3d 379, 382 (E.D.N.Y. Apr. 22, 2019)

(J. Weinstein).

      For the reasons explained below, the Court GRANTS Defendants’ Motions

for Sentence Reduction Pursuant to the First Step Act [127, 138]. The Court will

impose reduced sentences for each defendant following a resentencing hearing.

                             PROCEDURAL HISTORY

   A. Earl Payton

      On January 25, 2008, Payton pleaded guilty to Conspiracy to Possess with

Intent to Distribute and to Distribute Controlled Substances Crack/Cocaine (50

grams or more) in violation of 21 U.S.C. §§ 841(a)(1) and 846 (Count I).

      His Rule 11 Plea Agreement provided a Sentencing Guidelines’ range of 262

to 327 months. Under the Guidelines in effect at the time, Payton was deemed a

career offender based on three prior breaking and entering convictions and one

felony drug conviction. The Plea Agreement, which included an enhancement under

21 U.S.C. § 851, provided a 20-year mandatory minimum. On April 24, 2008, the

Court sentenced Payton to 300 months (25 years) of imprisonment on Count I.

      On March 29, 2019, Payton filed a Request for Appointment of Counsel [134].

On April 24, 2019, he filed a Motion for Reconsideration of Sentence [138] under


                                   Page 2 of 13
the First Step Act. On April 30, 2019, the Court issued an Order [139] appointing

counsel and determining that the First Step Act applied to Payton, but requesting

additional briefing on the scope of relief to which he may be entitled under the Act.

   B. Ronald Rice

      On April 24, 2008, Rice pleaded guilty to: Possession with Intent to Distribute

Controlled Substances Crack/Cocaine (5 grams or more) in violation of 21 U.S.C. §

841(a)(1) (Count IV); and Felon in Possession of a Firearm, Armed Career Criminal

in violation of 18 U.S.C. § 922(g)(1) and (e) (Count V).

      His Rule 11 Plea Agreement provided a Guidelines’ range of 188 to 235

months. Under the Guidelines in effect at the time, Rice was deemed a career

offender and an armed career criminal, based in part on one attempted armed robbery

conviction and two breaking and entering convictions. The Plea Agreement provided

a 15-year mandatory minimum on Count V pursuant to the Armed Criminal Career

Act (“ACCA”). On Aril 24, 2008, the Court sentenced Rice to 235 months of

imprisonment (19 years, 7 months) on Counts IV and V to run concurrent as to each

count and as to his state sentence.

      On January 16, 2019, Rice filed a Motion for Appointment of Counsel [126]

and a Motion for Sentence Reduction Pursuant to the First Step Act [127]. On March

8, 2019, the Court appointed counsel. On April 11, 2019, the Court issued an Order




                                      Page 3 of 13
[136] determining that the First Step Act applied to Rice, but requesting additional

briefing on the scope of relief to which he may be entitled under the Act.

      C. Joint Proceedings

         On May 22, 2019, the Court held a status conference at which it instructed

counsel for Defendants1 and the Government to file supplemental briefs. On June

13, 2019, defense counsel filed a Supplemental Brief [144] on behalf of both Payton

and Rice. On June 14, 2019, the Government filed a Supplemental Brief [145].

         On June 20, 2019, the Court, hearing no objection, held a joint hearing on the

pending motions.

                                       ANALYSIS

         Section 404 of the First Step Act of 2018 provides:

         (a) Definition of Covered Offense.—In this section, the term “covered
         offense” means a violation of a Federal criminal statute, the statutory
         penalties for which were modified by section 2 or 3 of the Fair
         Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372), that was
         committed before August 3, 2010.

         (b) Defendants previously sentenced.—A court that imposed a sentence
         for a covered offense may, on motion of the defendant . . . impose a
         reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of
         2010 (Public Law 111–220; 124 Stat. 2372) were in effect at the time
         the covered offense was committed.

         (c) Limitations.—No court shall entertain a motion made under this
         section to reduce a sentence if the sentence was previously imposed or
         previously reduced in accordance with the amendments made by
         sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–

1
    Attorney Andrew Wise represents both Payton and Rice.
                                      Page 4 of 13
      220; 124 Stat. 2372) or if a previous motion made under this section to
      reduce the sentence was, after the date of enactment of this Act, denied
      after a complete review of the motion on the merits. Nothing in this
      section shall be construed to require a court to reduce any sentence
      pursuant to this section.

Pub. L. No. 115-391, Dec. 21, 2018, 132 Stat. 5194.

      The parties dispute: 1) whether Defendants are eligible for relief under the

Act; 2) the scope of relief if eligible; and 3) whether relief is warranted for Payton

and Rice.

   A. Eligibility

      As the Court explained in its Orders [136, 139], Payton and Rice are eligible

for relief under the First Step Act.

      The Government disputes eligibility only with respect to Payton. Payton was

convicted of 21 U.S.C. § 841(b)(1)(A)(iii), distribution of 50 grams or more of crack

cocaine, which, at the time of his sentencing, carried a mandatory minimum penalty

of 10 years and a maximum of life. At that time, however, there was a 20-year

mandatory minimum for individuals, like Payton, who had a prior drug conviction.

      “The Fair Sentencing Act, which took effect on August 3, 2010 . . . lower[ed]

the mandatory minimums applicable to many crack offenders, by increasing the

amount of crack needed to trigger the 5–year minimum from 5 to 28 grams and the

amount for the 10–year minimum from 50 to 280 grams.” Dorsey, 567 U.S. at 260.




                                       Page 5 of 13
      For Payton, the Fair Sentencing Act modified the penalty for his offense of

conviction by reducing the 10-year mandatory minimum to a 5-year mandatory

minimum. Because of his prior felony drug conviction, “[t]hat five-year minimum

would also have been doubled.” United States v. Rose, No. 03-CR-1501, 2019 WL

2314479, at *2 (S.D.N.Y. May 24, 2019) (citing § 841(b)(1)(A)–(B)). In other

words, application of the Fair Sentencing Act to Payton’s sentence reduces his

mandatory minimum from 20 years to 10 years.

      The Government argues that Payton is ineligible for relief because,

notwithstanding application of the Fair Sentencing Act, he would still be subject to

a possible maximum sentence of life imprisonment. The Government goes on to say

that because his statutory maximum remains the same, his career offender guidelines

remain the same, and therefore he is ineligible for relief under the First Step Act.

      This argument ignores the plain language of Section 404(a) which defines a

“covered offense” as an offense for which the statutory penalties were modified by

section 2 or 3 of the Fair Sentencing Act. It is undisputed that the statutory penalties

for § 841(b)(1)(A)(iii) were modified by section 2 of the Fair Sentencing Act. For

purposes of eligibility, the issue of whether the Fair Sentencing Act adjusted

Payton’s career offender status is of no import. See United States v. Shelton, No. CR

3:07-329, 2019 WL 1598921, at *2 (D.S.C. Apr. 15, 2019).




                                     Page 6 of 13
       Because Defendants were convicted of covered offenses committed before

2010, and because neither has had his sentence previously reduced in accordance

with the Fair Sentencing Act, they are eligible for relief under the First Step Act.

   B. Scope of Relief

       Having determined that Payton and Rice are eligible for relief, the Court turns

to the scope of relief to which they may be entitled under the First Step Act. Section

404(b) vests the Court with the discretion to “impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat.

2372) were in effect at the time the covered offense was committed.”

       The parties agree that the First Step Act falls under 18 U.S.C. § 3582(c)(1)(B)

which authorizes the Court to modify a sentence “when expressly permitted by

statute.”

       Defendants argue that the First Step Act gives the Court broad authority with

respect to resentencing. Defendants maintain that imposition of a reduced sentence

pursuant to the Act requires that the Court consider all relevant sentencing factors,

including the Guidelines and case law in effect today, and the defendant’s post-

conviction conduct.

       According to Defendants, section 404(b)’s use of the word “impose,” as

opposed to “reduce,” distinguishes the Act’s § 3582(c)(1)(B) authorization from a §

3582(c)(2) sentence reduction which involves “only a limited adjustment to an


                                    Page 7 of 13
otherwise final sentence.” Dillon v. United States, 560 U.S. 817 (2010). Moreover,

Defendants note that throughout Chapter 227 of Title 18, Congress consistently uses

the word “impose” to mean consideration of the 18 U.S.C. § 3553(a) factors and the

Guidelines in effect at the time of sentencing.

      Defendants further maintain that practical application of the First Step Act

entails a full resentencing: the only way to reduce a sentence “as if sections 2 and 3

of the Fair Sentencing Act of 2010 were in effect at the time the covered offense was

committed” is to recalculate the Guidelines on all counts.

      The Government argues that relief under the First Step Act is much more

limited. In the Government’s view, the Act authorizes only retroactive application

of the Fair Sentencing Act, and not reexamination of other aspects of a sentence.

      The Government submits that the Court should apply the Supreme Court’s

reasoning in Dillon—which addressed limited sentence adjustments under §

3582(c)(2)—in construing § 3582(c)(1)(B), the applicable subsection for application

of the First Step Act. The Government further submits that because section 404(b)

expressly permits only application of section 2 and 3 of the Fair Sentencing Act, the

Court cannot go beyond this express authorization to consider any other factor in

imposing a reduced sentence. This means that the Court may not revisit its 2008

career offender determination, even though, if sentenced today, neither Payton nor

Rice would qualify as a career offender.


                                    Page 8 of 13
      District courts across the country are wrestling with this issue. Many courts

have ruled that the First Step Act, in conjunction with § 3582(c)(1)(B), does not

authorize a full resentencing; broadly applying Dillon, they have found that a court’s

authority under the First Step Act is as constrained as its limited authority under §

3582(c)(2). See Rose, 2019 WL 2314479, at *6 (internal citations omitted).

      But a growing number of courts have found just the opposite—that the First

Step Act vests the Court with broad discretion to resentence defendants considering

the § 3553(a) factors, including the case law and Guidelines in effect today. See, e.g,

United States v. Stone, No. 96-cr-403, 2019 WL 2475750, at *2 (N.D. Ohio June 13,

2019); United States v. Biggs, No. 05-cr-316, 2019 WL 2120226, at *3 (N.D. Ill.

May 15, 2019); Simons, 375 F. Supp. 3d 379; United States v. Dodd, 372 F. Supp.

3d 795, 797–98 (S.D. Iowa Apr. 9, 2019); United States v. Powell, 360 F. Supp. 3d

134, 140 (N.D.N.Y. 2019); United States v. Newton, No. 02-cr-30020, 2019 WL

1007100, at *5 (W.D. Va. Mar. 1, 2019); see also United States v. Booker, No. 07

CR 843-7, 2019 WL 2544247, at *3 (N.D. Ill. June 20, 2019); United States v. Black,

No. 04-cr-100, 2019 WL 2402969, at *5 (E.D. Va. June 7, 2019); Rose, 2019 WL

2314479, at *7; Shelton, 2019 WL 1598921, at *2.




                                    Page 9 of 13
      As far as this Court is aware, no circuit court has ruled on the issue. As defense

counsel stated at the hearing, the Court is essentially writing on a blank state.2

      The Court starts with the plain language of the statute which authorizes the

Court to “impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing

Act of 2010 were in effect at the time the covered offense was committed.” Section

404(b)’s use of the term “impose” distinguishes a resentencing proceeding under the

First Step Act from a sentence reduction under § 3582(c)(2) which does not “impose

a new sentence in the usual sense.” Dodd, 372 F. Supp. 3d at 797 (quoting Dillon,

560 U.S. at 827).

      The Court agrees with Defendants that the only way to impose a reduced

sentence is to consider the § 3553(a) factors and Guidelines, including the

defendant’s record in prison. See Biggs, 2019 WL 2120226, at *3 (“Because the

potential reduced penalties for covered offenses could influence the range of

recommended penalties for non-covered offenses, ‘impos[ing] a reduced sentence

as if . . . the Fair Sentencing Act . . . were in effect’ entails resentencing on all

counts.”); see also Pepper v. United States, 562 U.S. 476, 481 (2011) (holding that

“a district court at resentencing may consider evidence of the defendant’s

postsentencing rehabilitation and that such evidence may, in appropriate cases,



2
 At least one case on this issue is pending on appeal in this Circuit. See United States
v. Robert Lawson, No. 19-3419 (6th Cir. 2019).
                                    Page 10 of 13
support a downward variance from the now-advisory Federal Sentencing Guidelines

range.”).

      This interpretation is in keeping with the purposes of the First Step Act which

was enacted, in part, to: provide a remedy for individuals subjected to overly harsh

and prejudicial penalties for crack cocaine offenses; decrease the number of people

caged in our overcrowded prisons largely because of the War on Drugs; and save

taxpayer dollars. See United States v. Allen, No. 3:96-CR-00149, 2019 WL 1877072,

at *3 (D. Conn. Apr. 26, 2019); Simons, 375 F. Supp. 3d at 389.

      The Court will not turn a blind eye to the changes in the law and Guidelines

which have gone into effect since 2008. Applying outdated and prejudicial

Guidelines would subvert both Congress’s intent in passing the Act and the Court’s

duty to get things right. See Stone, 2019 WL 2475750, at *2 (“The First Step Act

neither directs nor implies that the Court should perpetuate the application of an

unconstitutional practice when determining a new sentence that complies with the

Act’s directives . . . .”); Black, 2019 WL 2402969, at *5 (“Allowing the procedural

posture of the case to overrun an individual’s liberty undermines the integrity of the

Court system and the value society places on judges to get things right . . . .”).

   C. Sentence Reduction

      The Court believes imposition of a reduced sentence for each defendant is

warranted.


                                    Page 11 of 13
      For Payton, application of the Fair Sentencing Act reduces his mandatory

minimum from 20 years to 10 years. Because he is no longer considered a career

offender,3 his current Guidelines’ range is 110 to 137 months (9 years, 2 months to

11 years, 5 months). With the applicable mandatory minimum, Payton’s Guidelines’

range becomes 120 to 137 months.

      For Rice, application of the Fair Sentencing Act eliminates his mandatory

minimum on Count IV. Before the Court rules on whether the ACCA’s 15-year

mandatory minimum on Count V is applicable to Rice, the Court will hear oral

argument to determine whether his prior breaking and entering convictions, which

involved adjacent premises and occurred on the same day, were committed on

“occasions different from one another” for purposes of qualifying as predicate

offenses.4 If the Court were to rule in Rice’s favor on this issue, his current

Guidelines’ range would be 92 to 115 months (7 years, 8 months to 9 years, 7

months).


3
  It is undisputed that under the current Guidelines neither Payton nor Rice qualifies
as a career offender. When sentenced in 2008, Payton and Rice were designated
career offenders under § 4B1.2(a)(2) because of their prior convictions for Breaking
and Entering of an Occupied Dwelling which, at the time, constituted a crime of
violence. In 2016, however, the Sentencing Commission enacted Amendment 798
which dropped burglary of a dwelling from the definition of a crime of violence
under § 4B1.2(a).
4
  ACCA imposes a 15-year mandatory minimum for a § 922(g) conviction where the
defendant has “three previous convictions . . . for a violent felony . . . committed on
occasions different from one another . . . .” United States v. King, 853 F.3d 267, 270
(6th Cir. 2017) (quoting 18 U.S.C. § 924(e)(1)).
                                    Page 12 of 13
      A resentencing hearing is scheduled for July 8, 2019. At the hearing, the Court

will consider the § 3553(a) factors, together with the Guidelines, to impose a reduced

sentence for each defendant.

      Accordingly,

      IT IS ORDERED that Defendant Ronald Rice’s Motion for Sentence

Reduction Pursuant to the First Step Act [127] is GRANTED.

      IT IS FURTHER ORDERED that Defendant Earl Payton’s Motion for

Reconsideration of Sentence [138] is GRANTED.

      IT IS FURTHER ORDERED that the Court will issue an amended judgment

for each defendant following the resentencing hearing on July 8, 2019.

      SO ORDERED.


                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: July 2, 2019                    Senior United States District Judge




                                   Page 13 of 13
